DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-11, 14-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 15 recite “generating personalized lyrics of a user” and “generating a personalized song …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “automated chatting”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “automated chatting” language, these steps in the context of this claim encompasses the user manually generates a personalized lyrics and then song.  All of these steps can be performed in the mind and/or using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements - using an “automated chatting” to perform all of the above mentioned steps.  The use of an “automated chatting” is recited at a high-level of generality (i.e., as a generic computer device performing a generic computer function of capturing input data and translating the captured input data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “receiving” and “providing” are merely for the purpose of data gathering and/or insignificant extra-solution activity that amount to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Similarly, dependent claims 2-11, 14, 16-18, and 20 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they fail to provide meaningful significance that go beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, these claims are also not patent eligible.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a message receiving module”, “a lyrics generating module”, “a personalized song generating module”, “a personalized song providing module”, “a first spectrogram obtaining module”, “a second spectrogram obtaining module”, “a difference determining module”, “a response providing module”, “a query receiving module”, “a target song retrieving module”, and “a target song providing module” in claim 15-17 and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a message receiving module”, “a lyrics generating module”, “a personalized song generating module”, “a personalized song providing module”, “a first spectrogram obtaining module”, “a second spectrogram obtaining module”, “a difference determining module”, “a response providing module”, “a query receiving module”, “a target song retrieving module”, and “a target song providing module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Per original specification, “These modules may be implemented as hardware, software, or a combination thereof” (paragraphs 193).  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shuang et al. (CN 104391980, English Translation provided in this communication; hereinafter referred to as Shuang) in view of Roblek et al. (USPG 2018/0190249, hereinafter referred to as Roblek).

Regarding claims 1 and 15, Shuang discloses a method and apparatus for providing personalized songs in automated chatting, comprising: 
receiving a message in a chat flow (paragraphs 62 and 66-67, user enters text through “chat software”); 
generating personalized lyrics of a user in response to the message (paragraphs 62 and 119, extracting text feature information from the input text; text input is segmented into fragments, and only fragments matching with existing songs are selected, which is functionally equivalent to the claimed “personal language model” since both function to select text fragments from the input to use to generate a song); 
generating a personalized song based on the personalized lyrics (paragraphs 62-53, generating a song based on the input text); and 
providing the personalized song in the chat flow (paragraphs 86-99, providing song in the voice chat flow).  
Shuang fails to explicitly disclose, however, Roblek teaches the personalized lyrics of a user is generated based on a personal language model of the user (paragraph 73, “… a deep neural network can be trained as described above on a set of songs that are explicitly provided or selected by the user. Thus, the user can obtain a personalized deep neural network trained on user-specified music. Such can enable the user to guide the music generation model to generate music from the input text that fits the user's personal tastes in music” and paragraph 101 “The deep neural network 402 can receive some or all of the textual data 204 and, in response, provide one or more musical embeddings 404 for the input text”; Therefore, DNN model is a personalized model that is used to generate lyrics and musical embeddings for the user; also see figure 4).
Since Shuang and Roblek are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using personalized models to generate personalized lyrics.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claims 2 and 16, Shuang further discloses wherein the message indicates a public song, and the generating the personalized lyrics comprises: generating the personalized lyrics through mapping sentences in the public song's lyrics to the user's personalized sentences based at least on the personal language model (paragraphs 62 and 133, text input and/or features extracted from the text input indicates a song through matching process against songs in the “preestablished song database …”).

Regarding claims 4 and 17, Shuang further discloses wherein the message contains at least one keyword (paragraphs 62 and 66-67, text input inherently includes at least one keyword).  Shuang fails to explicitly disclose, however, Roblek teaches generating the personalized lyrics comprises: generating the personalized lyrics through mapping the at least one keyword to the user's personalized sentences based at least on the personal language model (paragraph 73, “… a deep neural network can be trained as described above on a set of songs that are explicitly provided or selected by the user. Thus, the user can obtain a personalized deep neural network trained on user-specified music. Such can enable the user to guide the music generation model to generate music from the input text that fits the user's personal tastes in music” and paragraph 101 “The deep neural network 402 can receive some or all of the textual data 204 and, in response, provide one or more musical embeddings 404 for the input text”; Therefore, DNN model is a personalized model that was trained from the textual sentences of songs selected by the user).
Since Shuang and Roblek are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of generating personalized lyrics by comparing text or text features of the input against text or text features in the model.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 11, Shuang further discloses the method of claim 2, wherein the generating the personalized lyrics is based on a neural machine translation architecture with attention mechanism (paragraphs 107-108, “Baidu Translate”).  

Regarding claims 14 and 20, Shuang further discloses receiving a query that is associated with a target song (paragraphs 62 and 66-67, user enters text through “chat software”; user input is considered a query since it is used to compared against songs in the database); retrieving the target song based on the query through a similarity matching model (paragraphs 62 and 133, text input and/or features extracted from the text input indicates a song through matching process against songs in the “preestablished song database …”); and providing the target song in the chat flow (paragraphs 86-99, providing song in the voice chat flow).  


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shuang in view of Roblek, and further in view of Li et al. (USPG 2011/0054902, hereinafter referred to as Li).

Regarding claim 3, the modified Shuang fails to explicitly disclose, however, Li teaches wherein the generating the personalized song comprises at least one of: generating the user's voices for the personalized lyrics, and applying the public song's tune on the user's voices; and generating voices of an original singer of the public song for the personalized lyrics, and applying the public song's tune on the original singer's voices (paragraph 24, generating the user’s voices for personalized lyrics).  
Since the modified Shuang and Li are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of generating voices of the user and applying the public song’s tune on the user.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 5, the modified Shuang fails to explicitly disclose, however, Li teaches the method of claim 4, wherein the generating the personalized song comprises: generating a tune of the personalized song based on the personalized lyrics; generating the user's voices for the personalized lyrics; and applying the tune of the personalized song on the user's voices (paragraph 24, generating the user’s voices for personalized lyrics and applying public song’s tune on the user’s voice).  
Since the modified Shuang and Li are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of generating voices of the user and applying the public song’s tune on the user’s voice.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shuang in view of Roblek, and further in view of Wu (USPG 2018/0196796, hereinafter referred to as Wu).

Regarding claims 6 and 18, the modified Shuang fails to explicitly disclose, however, Wu teaches wherein the personalized lyrics are generated further based on a topic-emotion graph, the topic-emotion graph comprising a plurality of topic words and a plurality of emotion words that are associated with each other (paragraphs 125, 128, and 142, determine topic and emotion based on model graph).  
Since the modified Shuang and Wu are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using topic-emotion graph to determine emotion of an input text.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shuang in view of Roblek, and further in view of Chen (USPG 2018/0190270, hereinafter referred to as Chen).

Regarding claim 7, the modified Shuang fails to explicitly disclose, however, Chen teaches the method of claim 1, wherein the personal language model is established through: determining at least one seed word from session logs of the user; extracting, from the session logs, at least one sentence that contains the at least one seed word and is input by the user; and training the personal language model based on the at least one sentence (paragraphs 65-86, training model using sentences including keywords).  
Since the modified Shuang and Chen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using training model from sentences containing keywords.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 9, the modified Shuang fails to explicitly disclose, however, Chen teaches the method of claim 1, wherein the personalized lyrics are generated further based on a public song language model which is established through: determining at least one seed word from session logs of the user; extracting, from public song sources, at least one sentence that contains the at least one seed word; and training the public song language model based on the at least one sentence (paragraphs 65-86, training model using sentences including keywords;  Since Chen deals with processing general text input and Shuang and Roblek deal with song lyric, the combination teaches these limitations).  
Since the modified Shuang and Chen are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using training model from sentences containing keywords.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).
  
Allowable Subject Matter
Claims 8, 10, 12-13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Guthery et al. (USPG 2013/0006627) teach a method for communicating between users via personalized message including audio clips extracted from a preexisting recording that is considered pertinent to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631. The examiner can normally be reached M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN X VO/Primary Examiner, Art Unit 2656